DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 8 March 2021 has been entered. Claims 1-15 remain pending in the application. 
Claim Objections
Claims 11-12 are objected to because of the following informalities:
Claims 11 and 12 are indicated as “(Currently Amended)” but the claims themselves lack annotated changes to the claims.  Nevertheless, the Claim language does appear to be amended.  Therefore every effort has been made to incorporate the amended limitations into the following Action.
At the end of Claim 12 is the language “a solenoid valve and a control unit, wherein the control unit has instructions for: predetermining a first rise current final value (Ii) is predetermined, which first rise current final value is smaller than the switching current intensity (Is(p)); energizing the solenoid valve with an actuating current which follows an actuating current profile (SV1, SV2), and wherein the actuating current profile (SV1, SV2) comprises a first rise phase (TAl); increasing the actuating current to the predetermined first rise current final value (Ii) during the first rise phase (TAl); and holding the actuating .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein an additional signal profile is added to and provided at the same time as the actuating current profile”.  This limitation is unclear because it is unclear what subject matter the applicant intends to protect.  Is the additional signal profile graphically represented on the same visual display graph as the actuating profile, is there a shift or amplification that is applied to the actuating current profile, or some other modification of the actuating current profile?  Therefore, this limitation is unclear.
Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.

Therefore, these arguments are unpersuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al (US 6,560,088).
Regarding Claim 1, Beck et al disclose a method for actuating a solenoid valve (Abstract; Figures 1-3). The solenoid valve loaded with a pneumatic pressure medium (from 8 or 9; Figure 2), in order to reduce a pressure applied to the solenoid valve, where the solenoid valve assumes a closed switching position in a deenergized state and assumes a completely open switching position when it is energized with a switching current intensity (Col 7, lines 3-9) which is dependent on the applied pressure (Col 10, lines 25-30). The method comprising: 
predetermining a first rise current final value is predetermined, which first rise current final value is smaller than the switching current intensity (I2 in Figure 1; Col 10, lines 58-64); 

wherein the actuating current profile (Figure 2) comprises a first rise phase (R1); 
increasing the actuating current to the predetermined first rise current final value (to I2 during R1) during the first rise phase (R1); and 
holding the actuating current constant at the first rise current final value (I2; where Col 11 lines 40-42 and Figure 3 disclose holding after an initial current rise) during a first holding phase, where the first holding phase follows the first rise phase (Col 11 lines 40-42 and Figure 3).  
Regarding Claim 2, Beck et al disclose where the first rise current final value (I2) is determined depending on the pressure which is applied to the solenoid valve (Col 10, lines 25-30).  
Regarding Claim 3, Beck et al disclose measuring the pressure at a beginning of the actuating current profile and/or during the holding phase (Col 10, lines 25-30 disclose at least measuring the pressure before actuation).  
Regarding Claim 4, Beck et al disclose where the first rise current final value (I2) is prespecified (Col 7, lines 29-34).  
Regarding Claim 5, Beck et al disclose where the actuating current is increased in a linear manner or in an abrupt manner during the first rise phase (Figure 1 at R1 shows both a linear and abrupt increase in actuating current).  
Regarding Claim 6, Beck et al disclose where a duration of the first rise phase (R1) and of the first holding phase (Col 11 lines 40-42 and Figure 3) is predetermined (Col 7, lines 29-34).  
Regarding Claim 7, Beck et al disclose where the actuating current profile (Figure 1) comprises a second rise phase (R2) which follows the first holding phase (Col 11 lines 40-42 and Figure 3).  
Regarding Claim 8, Beck et al disclose where the actuating current is increased to a determinable second rise current final value (I3) during the second rise phase (R2).  
Regarding Claim 9, Beck et al disclose where the actuating current profile (Figure 1) comprises a second holding phase (where Col 11 lines 40-42 and Figure 3 disclose holding after an initial current rise) which follows the second rise phase (R2) and in which the actuating current is held constant at the second rise current final value (I3), where the second rise current final value (I3) is smaller than the switching current intensity (Ion; Figure 1).  
Regarding Claim 10, Beck et al disclose where the actuating current is increased to the switching current intensity (Ion) in a linear manner or in the form of a jump during the second rise phase (R2; Figure 1 shows at least a linear rise).  
Regarding Claim 11, Beck et al disclose wherein an additional signal profile (Figure 1; at least a closing profile) is added to and provided at the same time as the actuating current profile (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folchert et al (US 6,726,189) in view of Beck et al (US 6,560,088).
Regarding Claim 12, Folchert et al disclose a compressed-air installation (Figure 1).  The system comprising: 
a solenoid valve (for example 4a in Figure 1) loaded with a pneumatic pressure medium in order to reduce a pressure applied to the solenoid valve (from 12); 
the solenoid valve assumes a closed switching position in a deenergized state and assumes a completely open switching position when it is energized with a switching current intensity (Col 8, line 4), 
Beck et al teach a method for actuating a solenoid valve with a switching current intensity (Col 7, lines 3-9) which is dependent on the applied pressure (Col 10, lines 25-30), a first rise current final value is predetermined, which first rise current final value is smaller than the switching current intensity (I2 in Figure 1; Col 10, lines 58-64); the solenoid valve is energized with an actuating current which follows an actuating current profile (Figure 2), and the actuating current profile (Figure 2) comprises a first rise phase (R1) in which the actuating current to the predetermined first rise current final value (to I2 during R1) and following said first rise phase, a first holding phase, where the first holding phase follows the first rise phase (Col 11 lines 40-42 and Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Folchert et al to incorporate the teachings of Beck et al and provide for where the switching current intensity is dependent on the applied pressure; wherein a first rise current final value is predetermined, which first rise current final value is smaller than the switching current intensity, where the solenoid valve is energized with an actuating current which follows an actuating current profile, and wherein the actuating current profile comprises a first rise phase, in which the actuating current is increased to the predetermined first rise current final value, and, following said first rise phase, a first holding phase in which the actuating current is held constant at the first rise 
Regarding Claim 13, Folchert et al disclose an air compressor (8) and at least one pressure medium chamber (12), where the pressure medium chamber is connected to the air compressor via a pneumatic main line, where the main line is connected to an air discharge line which comprises a discharge valve, where the solenoid valve is the discharge valve (via 4 to 46).  
Regarding Claim 14, Beck et al teach where the system pressure of the compressed-air installation is applied to an input side of the solenoid valve (Col 10, lines 25-30).  
Regarding Claim 15, Folchert et al disclose where there is no muffler (Figure 1).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753